DAUKSCH, Judge.
This is an appeal from a non-final order requiring appellant to pay temporary alimony to appellee. There is no evidentiary basis to support the award. Appellee’s net income is $1,840.00; appellant’s is $719.48. Appellant’s expenses exceed his income; appellee’s do not. Appellant’s expenses are minimal, reasonable, necessary and not inflated; not so appellee’s. For example, appellee claims a $100 monthly dog boarding expense, $100 per month beautician expense and a vague $375 per month home and car repairs.
The order for temporary alimony is reversed because the record clearly shows appellant is unable to pay alimony and ap-pellee is not in need. Barclay v. Barclay, 554 So.2d 1191 (Fla. 2d DCA 1989); Fields v. Fields, 533 So.2d 922 (Fla. 2d DCA 1988); Schubot v. Schubot, 523 So.2d 661 (Fla. 4th DCA 1988); Wenzel v. Wenzel, 512 So.2d 275 (Fla. 4th DCA 1987).
ORDER REVERSED.
COWART and GRIFFIN, JJ., concur.